        Case 2:20-cr-00121-JS Document 1 Filed 01/28/20 Page 1 of 3 PageID #: 1




BTR
F.#2020R0

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-   -    -   -    -   -   -   -    -   -   -   -   -   -   -   X

UNITED STATES OF AMERICA

                 against                                           C O MP L A I N T

ALEXANDER GIL,                                                     M. No.
                                                                   (8 U.S.C. § 1326(b) (2))
                                  Defendant.



EASTERN DISTRICT OF NEW YORK, SS:
                                                                   20-01
                      DENNIS J. CAR~OLL, being duly sworn, deposes and says

that he is a Department of Homeland Security; Deportation

Officer, duly appointed according to law and acting as such.

                      Upon information and belief, there is probable cause

to believe that on or about January 27, 2020, the defendant

ALEXANDER GIL {"GIL"), being an alien who had previously been

arrested and convicted of an aggravated felony and deported from

the United States and who had not made a re-application for

admission to the United States to which the                            Attorney Genera~ of

the United States or the~tary of Homeland Security of the                                 ~
United States had expressly consented, was found in the United

States.

                      The source of your deponent's information and the


                                                           1
   Case 2:20-cr-00121-JS Document 1 Filed 01/28/20 Page 2 of 3 PageID #: 2




grounds for his belief are as follows:

           1.   I have employed by the United States Department of

Homeland Security, for over ten years.         I am familiar with the

facts and circumstances set forth below from my participation in

this investigation, from reports made to me by other law

·enforcement officers, from information obtained from other

witnesses and from my review of the defendant's criminal history

records .and ICE records.

           2.   ICE records reveal that the defendant GIL is a

citizen of the Dominican Republic,       (A057-145-379, DOB 03-14-

1992). GIL is a previously deported alien removed from the

United States to the_ Dominican Republic on October 2, 2018,

subsequent to the aggravated felony convictions from Suffolk

County in 2013. These c9nvictions include the following New York

State criminal convictions:

           Criminal Possession Of A Weapon- 2nd Degree: Loaded
           Firearm PL 265.03 Sub 01B Class C Felony. On August
           15, 2013, GIL was sentenced to 4 y~ars in jail and 5
           years supervised.

           Criminal Possession Weapon- 2nd: Loaded Firearm- Other
           Than Person's Home/business, PL 265.03 Sub 03 Class C
           F~lony. On August 15, 2013, GIL was sentenced to 4
           years in jail and 5 years supervised release.

          Attempted Assault- 1st: Intent To Cause Serious Injury
          With Weapon, PL 120.10 Sub 01 Class C Felony. On
          August 15, 2013, GIL was sentenced to 4 years in jail
          and 5 years supervised.


                                     2
   Case 2:20-cr-00121-JS Document 1 Filed 01/28/20 Page 3 of 3 PageID #: 3




             Criminal Use Firearm 2nd: Possess Deadly Weapon-
             Loaded PL 265.08 Sub 01 Class C Felony, On August 15,
             2013, GIL was sentenced to 4 years in jail and 5 years
             supervised.

             Reckless Endangerment- 1st PL 120.25 Class D Felony.
             On August 15, 2013, GIL was sentenced to 1-3 years in
             jail.


             4.   On January 27, 2020, the defendant GIL was

identifi ed in Freeport, New York by an HSI Best Unit and placed

in custody.

             5.   I have interviewed the defendant, after he waived

his Miranda rights in Spanish and English. He agreed to speak

without counsel. The defendant admitted to being in the United

States illegally and having been previously deported, as

described.

             WHEREFORE, your deponent respectfully requests that

Defendant ALEXANDER GIL, dealt with




                                 De                 cer
                                 Depar men    o    omeland S~curity

Sworn to before me this
         7
 28 th day  January 2020



HcM: GARY R. BROWN
UNITED STATES DISTRICT JUDGE
EASTERN DISTRICT OF NEW YORK

                                     3
